Title: To George Washington from Brigadier General Charles Scott, 18 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 18th 1778.9 OClock in the evening
          
          I am informd by Mr Hutcherson a very good Man and pruty generally known by our officers who has been Prisoner on long Island he has made his escape from the Provost guard where he was confin’d as a Spie but with the Assistance of the officer of the guard has got off. that Cols. Fannings & Robertsons Corps who lay at the head of the fly Between Flushing and new Town Received orders last thirsday Evening to Strike their tents and march with all their Bagage on fryday morning for Brooklands ferry. the officer of the Guard who befrendid him in his escape, told him that they Wear to imbark at the ferry for the west indies. these orders Was brought by a Dragoon who he heard telling the officers that the troops wear imbarking in the North River and Sound as Fast as possable, and that Transports wear Sent to Staton Isld To take in the troops there—all the Vessels that wear refiting at white stone was orderd immedeatly to York, and that he saw them last night halled off in the Stream in order to sail the First fare wind. he thinks there are near one hundred of them this is the fleet that Carryed the troops to the eastward some time ago. he says they have been busey watering some time.
          General Clinton has been trying to imbody the Refugees to Garrison New York, but to no effect. very fiew seems willing to undertake it. he heard a person by the Name of Kusam (who is a leading man among them) say that Genl Clinton thaught they wear ignorant enough to be caut in a Snare. But he was Mistaken. all the Stock that was brought from the east End of the Island has been Salted up and 
            
            
            
            put on Board I this moment Recd Your favour of this days date the Matter Respecting the Comasary I am an intier Stranger to I recolect to have heard somthing of Colo. Butlers Confining a Sealman Yesterday for some insolent Message he sent the Colo. By his Servant. but as I was very busey I paid but little attention to it. but I think he was immediatly releeced again. I shall inquier into it in the Morning. particular attention Shall be paid to the farther Contents of Your letter. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        